Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 10/04/21.  The applicant argument regarding Moon Jung is not persuasive; therefore, all the rejections based on Moon Jung is retained and repeated for the following reasons.

Summary of claims

Claims 1-15 are pending.

Claims 1-15 are rejected.
 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-15 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moon Jung (US Pub. 2016/0254693).

As to claim 1 the prior art teach a wireless charging device, comprising: 

a first body (see fig 1-3 paragraph 0045-0050; especially, Moon Jung et al. teach a first body (see fig 1-3 paragraph 0046-0049); 

a depression defined in the first body (see fig 1-4 paragraph 0050-0057; especially, Moon Jung et al. teach a depression defined in the first body as fig 1-4 paragraph 0051-0056); 



a wireless charger disposed in the terminal holder (see fig 1-6 paragraph 0098-0105; especially, Moon Jung et al. teach a wireless charger disposed in the terminal holder as fig 1-6 paragraph 0100-0104); 

a second body connected to the first body and inclined with respect to the first body (see fig 1-7 paragraph 0057-0066 and summary; especially, Moon Jung et al. teach a second body connected to the first body and inclined with respect to the first body as fig 1-7 paragraph 0058-0065 and summary); 

and a display provided in the second body (see fig 2-8 paragraph 0095-0100; especially, Moon Jung et al. teach a display provided in the second body as fig 2-8 paragraph 0096-0099).


As to claim 2 the prior art teach wherein a pair of hinge shafts are provided at both ends of the depression and wherein the terminal holder is coupled to the hinge shafts (see fig 1-6 paragraph 0055-0062 and background).

As to claim 3, the prior art wherein a height of an upper surface of the terminal holder is identical to a height of an upper surface of the first body (see fig 1-6 paragraph 0058-0064).

As to claim 4 the prior art teaches wherein, when the terminal holder rotates, an upper end of the terminal holder is raised to an outside of the depression, and a lower end of the terminal holder is lowered into the depression (see fig 2-7 paragraph 0061-0067).

As to claim 5 the prior art teaches wherein a groove is defined in an inner surface at a lower portion of the depression along a longitudinal direction of the terminal holder (see fig 3-8 paragraph 0063-0069).

As to claim 6 the prior art teaches wherein a groove is defined in an inner surface at a lower portion of the depression and has a height of the groove decreased based on a depth of the groove (see fig 1-5 paragraph 0052-0058). 

As to claim 7 the prior art teaches wherein a groove is defined in an inner surface at a lower portion of the depression and has a reference angle with respect to an upper surface of the first body (see fig 3-8 paragraph 0067-0072).

As to claim 8 the prior art teaches wherein, when the terminal holder rotates, a bottom surface of the groove and the upper surface of the terminal holder are flat (see fig 3-10 paragraph 0070-0076).

As to claim 9 the prior art teach wherein, when the terminal holder rotates, an angle formed by the terminal holder with respect to the first body is identical to an angle formed by the second body with respect to the first body (see fig 1-6 paragraph 0053-0063 background).

As to claim 10, the prior art teach wherein the wireless charger comprises: 
a plurality of plate cores spaced apart from one another(see fig 1-6 paragraph 0065-0070); 

a first coil disposed on the plurality of plate cores (see fig 1-6 paragraph 0069-0076); 

and a second coil disposed on the first coil to partially overlap with the first coil (see fig 1-8 paragraph 0074-0080).

As to claim 11 the prior art teaches further comprising a controller that controls the wireless charger, wherein the controller controls the display based on a signal received from the wireless charger (see fig 5-14 paragraph 0093-00098).

As to claim 12 the prior art teaches wherein the controller controls, based on a request signal transmitted by the wireless charger and a response signal received from the user terminal in response to the request signal, the display to output a preset interface corresponding to the response signal (see fig 7-14 paragraph 0096-0100).

As to claim 13 the prior art teaches wherein the controller transmits the request signal through electromagnetic induction by controlling a current flowing through each of coils included in the wireless charger (see fig 7-15 paragraph 0099-0104 and background).

As to claim 14 the prior art teaches wherein the controller identifies any one of the plurality of transmitting coils included in the wireless charger, which is closest to the user terminal, and controls the display to output the preset interface based on an identified position of the transmitting coil (see fig 7-15 paragraph 0101-0106 and summary).

As to claim 15 the prior art teaches wherein the controller controls the display to output the preset interface based on any one of user information and device information included in the response signal (see fig 7-15 paragraph 0104-0109).






Remarks

Applicant’s response and remarks filed on 10/04/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Moon Jung do not describe “a first body” probes as claimed, Examiner respectfully disagrees.   The prior art Moon Jung (US Pub. 2016/0254693) do teach a first body (see fig 1-3 paragraph 0045-0050; especially, Moon Jung et al. teach a first body (see fig 1-3 paragraph 0046-0049).

Applicant contends that Moon Jung do not describe “a depression defined in the first body” probes as claimed, Examiner respectfully disagrees.   The prior art Moon Jung (US Pub. 2016/0254693) do teach a depression defined in the first body (see fig 1-4 paragraph 0050-0057; especially, Moon Jung et al. teach a depression defined in the first body as fig 1-4 paragraph 0051-0056).

Applicant contends that Moon Jung do not describe “a terminal holder that is coupled to inner surfaces at both sides of the depression using a hinge and rotates with respect to the first body” probes as claimed, Examiner respectfully disagrees.   The prior art Moon Jung (US Pub. 2016/0254693) do teach a terminal holder that is coupled to inner surfaces at both sides of the depression using a hinge and rotates with respect to the first body (see fig 1-6 paragraph 0054-0060 and background; especially, Moon Jung et al. teach a terminal holder that is coupled to inner surfaces at both sides of the depression using a hinge and rotates with respect to the first body as fig 1-6 paragraph 0055-0059 and background).

Applicant contends that Moon Jung do not describe “a wireless charger disposed in the terminal holder” probes as claimed, Examiner respectfully disagrees.   The prior art Moon Jung (US Pub. 2016/0254693) do teach a wireless charger disposed in the terminal holder (see fig 1-6 paragraph 0098-0105; especially, Moon Jung et al. teach a wireless charger disposed in the terminal holder as fig 1-6 paragraph 0100-0104).

Applicant contends that Moon Jung do not describe “a second body connected to the first body and inclined with respect to the first body” probes as claimed, Examiner respectfully disagrees.   The prior art Moon Jung (US Pub. 2016/0254693) do teach a second body connected to the first body and inclined with respect to the first body (see fig 1-7 paragraph 0057-0066 and summary; especially, Moon Jung et al. teach a second body connected to the first body and inclined with respect to the first body as fig 1-7 paragraph 0058-0065 and summary).

Applicant contends that Moon Jung do not describe “a display provided in the second body” probes as claimed, Examiner respectfully disagrees.   The prior art Moon Jung (US Pub. 2016/0254693) do teach a display provided in the second body (see fig 2-8 paragraph 0095-0100; especially, Moon Jung et al. teach a display provided in the second body as fig 2-8 paragraph 0096-0099).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851